Case 3:18-cv-07354-WHA Document 173-30 Filed 11/21/19 Page 1 of 7




                 EXHIBIT 28
                  Case 3:18-cv-07354-WHA Document 173-30 Filed 11/21/19 Page 2 of 7

  Message
  From:           Wayne, Thomas [/O=WELLS FARGO & CO./OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=TWAYNE]
  Sent:           7/11/2014 4:02:44 PM
  To:             James, Anne L. [anne.1.james@wellsfargo.com]; Kvidt, Jennifer uennifer.kvidt@wellsfargo.com]
  CC:             Kakkanad, Erl in [erlin.kakkanad@wellsfargo.com]; Lagnese, Glenn P. [glenn.p.lagnese@wellsfargo.com]; Nold, Mike J
                  [mikenold@wellsfargo.com]
  Subject:         RE: B&P HPU SME Needed for Modification Fee Process RPI Event




  We propose the Corporate Advances Attorney Foreclosure Fees currently in MSP be used at trial and if at settlement we
  cannot achieve affordability when capitalized the fees with be added to the forbearance amount.

  In this manner there is no harm to the customer.
  The forbearance would only occur if the waterfall has already reached maximum relief.
  This most likely would have resulted in a denial at trial without a credit policy exception.


  Tom Wayne, VP
  Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfargo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




  From: James, Anne L.
  Sent: Friday, July 11, 2014 3:56 PM
  To: Wayne, Thomas; Kvidt, Jennifer
  Cc: Kakkanad, Erlin; Lagnese, Glenn P.; Nold, Mike J
  Subject: RE: B&P HPU SME Needed for Modification Fee Process RPI Event


  Tom - Can you share what the solution is for that CIT/CCR?


  Thanks,
  Anne James
  Loan Administration Manager
  Settlement - Investor Services

  Wells Fargo Home Mortgage I One Horne Carnpus     I Des   Moines, IA 50328-0001
  Mac# X2302-03N
  Tel 515-324-3417 I Fax 877-666-0192

  Anne.James@wellsfarqo.com




  From: Wayne, Thomas
  Sent: Friday, July 11, 2014 2:28 PM




CONFIDENTIAL                                                                                                    WF _HERNANDEZ_00001575
                    Case 3:18-cv-07354-WHA Document 173-30 Filed 11/21/19 Page 3 of 7

  To: Kvidt, Jennifer
  Cc: Kakkanad, Erlin; James, Anne L.; Lagnese, Glenn P.; Nold, Mike J
  Subject: RE: B&P HPU SME Needed for Modification Fee Process RPI Event


  Jennifer I apologize for this constant shifting but we now find it improbable we can attend this event.

  We are most concerned about the HPA Corporate Advances Attorney Foreclosure Fee Matrix (CIT 1552/CR16548) and
  have an interest in promoting what we believe to be a simple yet effective solution.

  Is there going to be a call in /live meeting?


  Tom Wayne, VP
  Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfargo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




  From: Kvidt, Jennifer
  Sent: Thursday, July 10, 2014 3:25 PM
  To: Wayne, Thomas
  Cc: Kakkanad, Erlin; James, Anne L.
  Subject: RE: B&P HPU SME Needed for Modification Fee Process RPI Event


  Room details will be sent by Erlin Kakkanad, process engineer, closer to the date, as they are determined.


  Jen Kvidt
  Implementation Consultant
  IOPA Change Leadership




  From: Wayne, Thomas
  Sent: Thursday, July 10, 2014 2:23 PM
  To: Kvidt, Jennifer
  Subject: RE: B&P HPU SME Needed for Modification Fee Process RPI Event


  Regretfully I will not be able to attend but Glenn Lagnese will ably represent Private©
  I will attempt to get Glenn there as early as possible on 7/28 leaving in the afternoon of 8/1.

  Do you have an agenda specifying meeting room and times.



  Tom Wayne, VP
  Lending Officer




CONFIDENTIAL                                                                                                    WF _HERNANDEZ_00001576
                  Case 3:18-cv-07354-WHA Document 173-30 Filed 11/21/19 Page 4 of 7

  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfarqo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




  From: Kvidt, Jennifer
  Sent: Thursday, July 10, 2014 3:20 PM
  To: Wayne, Thomas
  Cc: Kakkanad, Erlin; James, Anne L.
  Subject: RE: B&P HPU SME Needed for Modification Fee Process RPI Event


  You'll want to make your own travel arrangements.              Will you be attending as well Tom?


  Jen Kvidt
  Implementation Consultant
  IOPA Change Leadership




  From: Wayne, Thomas
  Sent: Thursday, July 10, 2014 2:19 PM
  To: Kvidt, Jennifer
  Subject: FW: B&P HPU SME Needed for Modification Fee Process RPI Event


  Are there rooms reserved or do we make all of our travel arrangements?


  Tom Wayne, VP
  Lending Officer
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning
  MAC# D0203-031
  1100 Corporate Center Drive
  Raleigh, NC 27607
  Office: (919) 852-9226
  Mobile: (919) 602-9675

  thomas.wayne@wellsfarqo.com
  This message may contain confidential and/or privileged information. If you are not an addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this
  message in error, please advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation.




  From: Lagnese, Glenn P.
  Sent: Thursday, July 10, 2014 1:35 PM
  To: Kvidt, Jennifer
  Cc: Kakkanad, Erlin; James, Anne L.; Wayne, Thomas
  Subject: RE: B&P HPU SME Needed for Modification Fee Process RPI Event


  Hi Jennifer,




CONFIDENTIAL                                                                                                    WF _HERNANDEZ_00001577
                 Case 3:18-cv-07354-WHA Document 173-30 Filed 11/21/19 Page 5 of 7


  Change in plans and I can attend now instead of Cynthia.

  Glenn Lagnese
  Lending Officer I, AVP
  Default Servicing - Default Decisioning

  Wells Fargo Home Mortgage I 1100 Corporate Center Dr           I Raleigh,   NC 27607
  MAC D0203-031
  Tel 919-852-9235  Fax 877-720-7883

  Glenn.P.Lagnese@wellsfargo.com

  This is an unsecured email service which is not intended for sending confidential or sensitive information. Please do not
  include your social security number, account number, or any other personal or financial information in the content of
  the email. This may be a promotional email. To discontinue receiving promotional emails from Wells Fargo Bank N.A.,
  including Wells Fargo Home Mortgage, click here NoEmailRequest@wellsfarqo.com. Wells Fargo Home Mortgage is a
  division of Wells Fargo Bank, N.A. All rights reserved. Equal Housing Lender. Wells Fargo Home Mortgage-2701 Wells Fargo
  Way-Minneapolis, MN 55467-8000




  From: Kvidt, Jennifer
  Sent: Wednesday, July 09, 2014 2:16 PM
  To: Lagnese, Glenn P.
  Cc: Kakkanad, Erlin; James, Anne L.; Moreno, Cynthia
  Subject: RE: B&P HPU SME Needed for Modification Fee Process RPI Event


  Hello,
  The RPI will be held in Des Moines (Jordan Creek) from July 28-August 1. We will begin in the morning on that
  Monday, so Sunday travel is advised. Should wrap up around noon on that Friday. More specific room details for the
  event will be sent prior, but hopefully this will be enough to get travel scheduled.


  Jen Kvidt
  Implementation Consultant
  IOPA Change Leadership




  From: Lagnese, Glenn P.
  Sent: Tuesday, July 08, 2014 1:18 PM
  To: Kvidt, Jennifer
  Cc: Kakkanad, Erlin; James, Anne L.; Moreno, Cynthia
  Subject: FW: B&P HPU SME Needed for Modification Fee Process RPI Event


  Hi Jennifer,

  Cynthia Moreno will represent HPU.        Please let her know as soon as possible when the dates are.

  Thank you.




CONFIDENTIAL                                                                                       WF _HERNANDEZ_00001578
                 Case 3:18-cv-07354-WHA Document 173-30 Filed 11/21/19 Page 6 of 7


  Glenn Lagnese
  Lending Officer I, AVP
  Default Servicing - Default Decisioning

  Wells Fargo Home Mortgage I 1100 Corporate Center Dr         I Raleigh,   NC 27607
  MAC D0203-031
  Tel 919-852-9235  Fax 877-720-7883

  Glenn.P.Lagnese@wellsfargo.com

  This is an unsecured email service which is not intended for sending confidential or sensitive information. Please do not
  include your social security number, account number, or any other personal or financial information in the content of
  the email. This may be a promotional email. To discontinue receiving promotional emails from Wells Fargo Bank N.A.,
  including Wells Fargo Home Mortgage, click here NoEmailRequest@wellsfarqo.com. Wells Fargo Home Mortgage is a
  division of Wells Fargo Bank, N.A. All rights reserved. Equal Housing Lender. Wells Fargo Home Mortgage-2701 Wells Fargo
  Way-Minneapolis, MN 55467-8000




  From: Kvidt, Jennifer
  Sent: Monday, July 07, 2014 1:34 PM
  To: Lagnese, Glenn P.
  Cc: Kakkanad, Erlin; James, Anne L.
  Subject: B&P HPU SME Needed for Modification Fee Process RPI Event


  Good Afternoon,
  Settlement is currently reviewing the way that fees are handled and processed throughout the loan modification
  process, in an effort to assess gaps that may exist in our current process based on investor and regulatory requirements.
  Additionally, we are looking to ensure that we have a consistent process across investors, when applicable. As our HPU
  partner, we know that your team handles fees upstream from our Settlement work, and would have expertise and
  knowledge to share on this topic, as well as having an impact in any discussion or resolution that may come from this
  work.

  The discussion occurring on this topic as this point is not yet a formal CCR/Clarity project. We are in the very early
  phases of gap analysis and have engaged some process engineers from the IOPA Work Cell, to help with process
  mapping and gap analysis. Once gaps are determined and recommendation for resolution is obtained, then an Idea
  will be submitted and formal resources and project approval will be sought to move forward with a CCR. At this time, I
  am seeking SM E's from the B&P HPU group, whether Manager or team member. I would like to include SM E's in an
  RPI event that we are organizing for late July or early August, likely in DSM. This would be a 5 day event, pulling
  together HPU, HPS and Settlement SM E's as well as process engineers and other business partners to take a closer, deep
  look at how fees are currently handled within the HP loan modification process.

  If you may not be familiar with RPI events, I have attached two slides which outline what an RPI event is, and what the
  role of a team member in that event is, for your reference.

   « File: RPl.pptx »
  Once SM E's are selected, more information will be available on the timeline, and any additional calls involved, however,
  please know that the work outside of the actual RPI event would be minimal, for your selected SME.

  Action Needed: Please advise if you, or one of your team members would be available and willing to be a SME for this
  discussion and RPI event. If there is another manager in the B&P HPU space that you would prefer I contact with
  this request, please do let me know.




CONFIDENTIAL                                                                                      WF _HERNANDEZ_00001579
                  Case 3:18-cv-07354-WHA Document 173-30 Filed 11/21/19 Page 7 of 7


  Thank you,

  Jen Kvidt

  Implementation Consultant
  IOPA Change Leadership

  Wells Fargo Home Preservation/ 2051 Killebrew Drive/ Bloomington, MN 55425
  MAC# X4501-02D
  Phone: 952-562-0451 / Fax: 866-446-6582

  jennifer.kvidt@wellsfarqo.com



  CONFIDENTIALITY NOTICE: This electronic mail transmission and its attachments, are intended solely for the use of the individual
  or entity to which it is addressed and may contain confidential, privileged and/or exempt from disclosure information belonging to
  the sender which is protected under applicable law. If you are not the intended recipient, you are hereby notified that you have
  received this transmittal in error and that any review, dissemination, disclosure, copying, or distribution of this transmittal is strictly
  prohibited. Further, the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received
  this transmission in error, please notify the sender immediately by e-mail and delete the original message and all its attachments, if
  any.
  It is our mission to provide excellent customer service. Please contact my Manager directly if I have not met your servicing
  expectations at sharon.j.bourgeois@wellsfargo.com
  "This electronic message transmission contains information from the Default Information Management & Analytics Department of
  Wells Fargo Home Mortgage that may be privileged and confidential. The information is intended for the use of the addressee's) only.
  If you are not an addressee, note that any review, disclosure, copying, distribution, dissemination, or use of the contents of this
  transmission is strictly prohibited. If you have received this transmission in error, please contact me immediately and delete or
  destroy any copies (paper or digital




CONFIDENTIAL                                                                                                    WF _HERNANDEZ_00001580
